OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:June 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hussman Investment Trust By (Signature and Title)* /s/ John P. Hussman. John P. Hussman,President Date August2, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A HUSSMAN STRATEGIC GROWTH FUND For shareholder meetings held from July 1, 2012 through June 30, 2013 Issuer Name Ticker Symbol CUSIP S/H Meeting Date Brief Identification of the MatterVoted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Coca Cola KO 07/10/12 To amend article fourth of the company's restated certificate of incorporation as amended to increase the authorised common stock of the company from 5,600,000,000 shares par value $.25 per share to 11,200,000,000 shares par value $.25 per share and to effect a split of the issued common stock of the company by changing each issued share of common stock into two shares of common stock Issuer Yes For For Dell Inc Dell 24702R101 07/13/12 Election of all nominees Issuer Yes For For Ratification of selection of PriceWaterhouseCoopers as Dell's independent auditor for fiscal 2013 Issuer Yes For For Approval, on an advisory basis, of Dell's Compensation of its named executive officers as disclosed in the proxy statement Issuer Yes For For Approval of the Dell Inc 2012 long term incentive plan Issuer Yes Against Against Research in Motion Limited RIMM 7/10/2012 Vote for all nominees Issuer Yes For For Resolution approving the re-appointment of Ernst & Young as auditors of the company and authorising the Board of Directors to fix the auditors' remuneration Issuer Yes For For Non-binding advisory resolution that the shareholders accept the management information circular for the meeting Issuer Yes Against Against Xilinx, Inc XLNX 8/8/2012 Election of all nominees Issuer Yes For For Proposal to approve an amendment to the company's 1990 employee qualified stock purchase plan Issuer Yes For For Proposal to approve an amendment to the company's 2007 equity incentive plan Issuer Yes Against Against Proposal to approve, on an advisory basis, the compensation of the company's named executive officers Issuer Yes Against Against Proposal to appoint Ernst & Young as the company's external auditors Issuer Yes For For World Acceptance Corp WRLD 8/1/2012 Election of all nominees Issuer Yes For For Proposal to ratify the selection of KPMG as the company's independent registered public accounting firm Issuer Yes For For Proposal to approve, on an advisory basis, the compensation of the company's named executive officers Issuer Yes For For Forest Laboratories, Inc FRX 8/15/2012 Vote for election of all nominees Issuer Yes For For Approval on an advisory basis, of the compensation of the company's named executive officers Issuer Yes Against Against Ratification of the selection of BDO USA as independent registered public accounting firm for the fiscal year ending 3/31/2013 Issuer Yes For For Stockholder proposal regarding proxy access Security holder Yes Against For Icahn group stockholder proposal regarding the repeal of company bylaw provisions Security holder Yes Against For Qlogic Corp QLGC 8/23/2012 Vote for all nominees Issuer Yes For For Advisory vote to approve the compensation of the company's named executive officers as set forth in the accompanying proxy statement Issuer Yes For For Ratification of appointment of KPMG as independent registered public accounting firm Issuer Yes For For Medtronic Inc MDT 8/23/2012 Vote for all nominees Issuer Yes For For To ratify the appointment of PWC as Medtronic's independent registered public accounting firm Issuer Yes For For A non-binding advisory vote to approve executive compensation Issuer Yes Against Against To amend the company's articles of incorporation to provide for majority vote in uncontested elections of Directors Issuer Yes For For To approve the proxy access shareholder proposal Security holder Yes Against For To approve adoption of a simple majority shareholder proposal Security holder Yes Against For Microchip Technology MCHP 8/17/2012 Vote for all nominees Issuer Yes For For Amend and restate2004 equity incentive plan to increase number of shares of common stock authorised for issuance thereunder by 9,900,000; extend the term of the plan through 5/22/22, re-approve material terms of plan all as more fully described in theproxy statement Issuer Yes Against Against Proposal to approve the issuance of shares of common stock upon conversion of convertible debentures as required by the NASDAQ listing rules, all as more fully described in the proxy statement Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as as the independent registered public accounting firm for the fiscal year ending 3/31/12 Issuer Yes For For Proposal to approve an advisory (non-binding vote) on the compensation of named executives Issuer Yes Against Against Netapp Inc NTAP 64110D104 8/31/2012 Election of all nominees Issuer Yes For For To approve an amendment to the 1999 stock option plan to increase the share reserve by an additional 7,350,000 shares of common stock Issuer Yes Against Against To approve an amendment to the company's employee stock purchase plan to increase the share reserve by an additional 5,000,000 shares of common stock Issuer Yes For For To approve an advisory vote on named executive officer compensation Issuer Yes Against Against To ratify the appointment of Deloitte & Touche as independent auditors of the company for the fiscal year ending 4/26/13 Issuer Yes For For Proposal regarding the adoption of a simple majority voting standard for stockholder matters, if properly presented at the meeting Security holder Yes Against No recommendation Darden Restaurants Inc DRI 9/18/2012 Election of all nominees Issuer Yes For For To approve a resolution providing advisory approval of the company's executive compensation Issuer Yes For For To ratify the appointment of KPMG as the independent registered public accounting firm for the fiscal year ending 5/26/2013 Issuer Yes For For H & R Block Inc HRB 9/13/2012 Election of all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the company's independent registered public accounting firm Issuer Yes For For Advisory approval of the company's named executive officer compensation Issuer Yes Against Against Approval of the 2013 long term incentive plan Issuer Yes Against Against Approval of the amended and restated 2000 employee stock purchase plan Issuer Yes For For Proposalconcerning proxy access, if presented at the meeting Security holder Yes Against For Cyberonics Inc CYBX 23251P102 9/19/2012 Election of all nominees Issuer Yes For For Proposal to approve the Cyberonics Inc 2009 stock plan, as amended to increase the maximum number of shares that can be issued under the plan by 2,200,000 shares Issuer Yes Against Against Proposal to approve the fiscal 2013 executive bonus program Issuer Yes Against Against Proposal to ratify the selection of KPMG as theindependent registered public accounting firm for the fiscal year ending 4/26/2012 Issuer Yes For For Say on Pay - proposal to approve by advisory vote the executive compensation described in the proxy statement Issuer Yes Against Against General Mills Inc GIS 9/24/2012 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Ratify the appointment of KPMG as the independent registered public accounting firm Issuer Yes For For Conagra Foods CAG 9/21/2012 Election of all nominees Issuer Yes For For Ratification of the appointment of independent auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Procter & Gamble Co PG 10/9/2012 Vote for all nominees Issuer Yes For For Ratify appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Proposal on political contributions Security holder Yes Abstain Abstain Proposalregarding producer responsibility for packaging Security holder Yes Against For Proposalregarding adopting a simple majority vote Security holder Yes Against For Synaptics Inc SYNA 87157D109 10/23/2012 Election of all nominees Issuer Yes For For Proposal to provide a non-binding advisory vote on the compensation of the company's named executive officers for fiscal 2012 (Say on pay) Issuer Yes Against Against Proposal to ratify the appointment of KPMG, an independent registered public accounting firm, as the company's independent auditor for the fiscal year ending 6/30/2013 Issuer Yes For For Western Digital Corp WDC 11/8/2012 Vote for all nominees Issuer Yes For For To approve an amendment and restatement of 2004 performance incentive plan that would among other things increase by 11,500,000 the number of shares of common stock available for issuance under the plan Issuer Yes Against Against To approve an amendment and restatement of 2005 employee Stock purchase plan that would among other things increase by 8,000,000 the number of shares of common stock available for issuance under the plan Issuer Yes For For To approve on an advisory basis the named executive officer compensation in this proxy statement Issuer Yes Against Against To ratify the appointment of KPMG as the independent registered public accounting firm for the fiscal year ending 6/28/2013 Issuer Yes For For Cisco Systems CSCO 17275R102 11/15/2012 Vote for all nominees Issuer Yes For For Approval of amendment and restatement of the executive incentive plan Issuer Yes Against Against Approval on an advisory basis of executive compensation Issuer Yes For For Ratification of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal 2013 Issuer Yes For For Approval to havethe Board adopt a policy to have an independent Board chairman whenever possible Security holder Yes Against For Approval to requestmanagement to prepare a report on " conflict minerals" in Cisco's supply chain Security holder Yes Against For Sysco Corp SYY 11/14/2012 Election of all nominees Issuer Yes For For To approve, by advisory vote, the compensation paid to Sysco's named executive officers as disclosed in 2012 proxy statement Issuer Yes Against Against To ratify the appointment of Ernst & Young asindependent accountants for fiscal 2013 Issuer Yes For For Clorox Co CLX 11/14/2012 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For To approve the amended and restated 2005 stock incentive plan Issuer Yes Against Against Cambell Soup Co CPB 11/14/2012 Election of all nominees Issuer Yes For For Ratification of appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Microsoft Corp MSFT 11/28/2012 Vote for all nominees Issuer Yes For For Advisory vote on named executive officer compensation Issuer Yes For For Approval of employee stock purchase plan Issuer Yes For For Ratification of Deloitte & Touche asindependent auditor for fiscal year 2013 Issuer Yes For For Adopt cumulative voting Security holder Yes Against For Autozone, Inc AZO 12/12/2012 Election of all nominees Issuer Yes For For Ratification of Ernst & Young as independent registered public accounting firm for the 2012 fiscal year Issuer Yes For For Approval of advisory proposal on executive compensation Issuer Yes For For Walgreen Co WAG 1/9/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Walgreen Co. 2013 Omnibus Incentive plan Issuer Yes Against Against Ratify the appointment of Deloitte & Touche as Walgreen Co.'s independent registered public accounting firm Issuer Yes For For Proposal on a policy regarding accelerated vesting of equity awards of senior executives upon a change in control Security holder Yes Against For Family Dollar Stores Inc FDO 1/17/2013 Election of all nominees Issuer Yes For For Approval on an advisory basis of the company's executive compensation Issuer Yes For For Approval of the employee stock purchase plan Issuer Yes For For Ratification of the selection of PriceWaterhouseCoopers as independent registered public accountants Issuer Yes For For Proposal to urge the Board of Directors to amend the company's business partner code of conduct Security holder Yes Abstain Abstain Intuit Inc INTU 1/17/2012 Vote for all nominees Issuer Yes For For Ratify the selection of Ernst & Young as our independent registered public accounting firm for the fiscal year ending 7/31/2013 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Approve the material terms of performance goals under the Intuit Inc. senior executive incentive plan Issuer Yes Against Against Dolby Laboratories DLB 25659T107 2/5/2013 Vote for all nominees Issuer Yes For For To approve an amendment and restatement of the Dolby Laboratories, Inc 2005 stock plan Issuer Yes Against Against To approve an amendment and restatement of the Dolby Laboratories, Inc. employee stock purchase plan Issuer Yes For For To approve an advisory vote on the compensation of the company's named executive officers Issuer Yes For For To approve an advisory vote on the frequency of holding future advisory votes to approve the compensation of the company's named executive officers Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the fiscal year ending 9/27/13 Issuer Yes For For Varian Medical Systems Inc VAR 92220O105 2/14/2013 Vote for all nominees Issuer Yes For For To approve the compensation of the named executive officers as described in the proxy statement Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For To vote on proposal recommending that the Board of Directors take action to declassify the Board Security holder Yes For Against Jack In the Box Inc JACK 2/15/2013 Election of all nominees Issuer Yes For For Ratification of the appointment of KPMG as independent registered public accountants Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Tetra Technologies Inc TTEK 88162G103 2/26/2013 Election of all nominees Issuer Yes For For To vote on an advisory resolution to approve executive compensation Issuer Yes For For To ratify the appointment of PriceWaterhouse Coopers as the company's independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Novartis AG NVS 66987V109 2/22/2013 Approval of the annual report, the financial statements and the consolidated financial statements for the business year 2012 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis AG and declaration of dividend Issuer Yes For For Consultative vote on the compensation system Issuer Yes Abstain Abstain Election of all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter proposal presented at the meeting Issuer Yes Abstain Abstain Analog Devices, Inc ADI 3/13/2013 Election of all nominees Issuer Yes For For To approve by non-binding "say on Pay" vote, the compensation of named executive offers, all as more fully described in the proxy statement Issuer Yes Against Against To approve the Analog Devices, Inc. executive section162(M) plan Issuer Yes Against Against To ratify the selection of Ernst & Young asthe independent registered Public accounting firm for the fiscal year ending 11/2/13 Issuer Yes For For Adobe Systems Inc ADBE 00724F101 4/11/2013 Election of all nominees Issuer Yes For For Approvalof the amendmentand restatement of the 2003 equity plan toincrease the available share reserve by 17.5 million shares, increase the aggregate stock award and performance share limits, approve new performance measures and an adjustment and make other modifications as described in the proxy statement. Issuer Yes Against Against Ratification of the appointment of KPMG as the Company's independent registered public accounting firm for the fiscal year ending on 11/29/2013 Issuer Yes For For Approve, on an advisory basis, the compensation of the named executive officers Issuer Yes Against Against Agrium Inc AGU 4/9/2013 The appointment of KPMG LLP, chartered accountants, as auditors of the corporation Issuer Yes For For A resolution to approve the corporation's advisory vote on executive compensation Issuer Yes Against Against A resolution to re-confirm, ratify and approve the amended and restated shareholder rights plan of the corporation Issuer Yes For For Vote for all nominees Issuer Yes For For Moody's Corp MCO 4/16/2013 Election of all nominees Issuer Yes For For Approval of the amended and restated 2001 Moody's Corporation key employees' stock incentive plan Issuer Yes Against Against Approval of the amended and restated 1998 Moody's Corporation non-employee Directors' stock incentive plan Issuer Yes Against Against Approval of amendments to the Moody's Corporationrestated certificate of incorporation to declassify the Board of Directors and provide for annual election of All Directors Issuer Yes For For Ratification of the appointment of independent registered public accounting firm of the company for 2013 Issuer Yes For For Advisory resolution approving executive compensation Issuer Yes Against Against Discover Financial Services DFS 4/17/2013 Election of all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For To ratify the appointment of Deloitte & Touche as the company's independent registered public accounting firm Issuer Yes For For Coca-Cola Co KO 4/24/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Approve an amendment to the company's bylaws to permit shareowners to call special meetings Issuer Yes Abstain Abstain Proposal regarding a board committee on human rights Security holder Yes Abstain Abstain Newmont Mining Corp NEM 4/24/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the company's independent auditors for 2013 Issuer Yes For For Advisory resolution to approve named executive officer compensation Issuer Yes For For Approve the 2013 Stock incentive Plan Issuer Yes Against Against Approve the performance pay plan Issuer Yes For For The Bank of New York Mellon Corp BK 4/9/2013 Election of all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Ratification of KPMG as independent auditor Issuer Yes For For Abbott Laboratories ABT 4/26/2013 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as auditors Issuer Yes For For Say on pay - an advisory vote to approve executive compensation Issuer Yes Against Against Genetically modified ingredients Security holder Yes Against For Lobbying disclosure Security holder Yes For Against Independent board Chairman Security holder Yes Against For Equity retention and hedging Security holder Yes For Against Incentive compensation Security holder Yes Against For Accelerated vesting of awards upon change in control Security holder Yes Against For Kellogg Co K 4/26/2013 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Approval of the Kellogg2013 long term incentive plan Issuer Yes Against Against Ratification of the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Repeal classified board Security holder Yes For Against Convergys Corp CVG 4/26/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of independent public accounting firm Issuer Yes For For To re-approve performance goals under the Convergys Corporation long term incentive plan for purposes of section 162M Issuer Yes Against Against To approve, on an advisory basis, the compensation of named executive officers Issuer Yes For For Kimberly Clark Corp KMB 5/2/2013 Vote for all nominees Issuer Yes For For Ratification of Auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Verizon Communications VZ 92343V104 5/2/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of long term incentive plan Issuer Yes Against Against Network neutrality Security holder Yes Abstain Abstain Lobbying activities Security holder Yes For Against Proxy access bylaw Security holder Yes Against For Severance approval policy Security holder Yes For Against Right to call a special meeting Security holder Yes Abstain Abstain Right to act by written consent Security holder Yes Abstain Abstain AT&T Inc T 00206R102 4/26/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of independent auditors Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Approve stock purchase and deferral plan Issuer Yes Abstain Abstain Political contributions report Security holder Yes For Against Lead batteries report Security holder Yes For Against Compensation packages Security holder Yes Abstain Abstain Independent board chairman Security holder Yes Against For Wells Fargo &Co WFC 4/23/2013 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Proposal to approve the Company's Amended and restated long term incentive compensation plan Issuer Yes Against Against Proposal to ratify the appointment of KPMG as the company's independent registered public accounting firm for 2013 Issuer Yes For For Proposal regarding Independent chairman of the board Security holder Yes Against For Proposal to provide a report on the Company's lobbying policies and practices Security holder Yes For Against Proposal to review and report on internal controls over the Company's mortgage servicing and foreclosure practices Security holder Yes For Against Capital One Financial Corp COF 14040H105 5/2/2013 Vote for all nominees Issuer Yes For For Ratification of selection of Ernst & Young as independent auditors for 2013 Issuer Yes For For Advisory approval of 2012 named executive officer compensation Issuer Yes For For Approval of amendments to restated certificate of incorporation regardingfuture amendments to the amended and restated bylaws and restated certificate of incorporation Issuer Yes For For Approval of amendments to restated certificate of incorporation removing any director from office Issuer Yes For For Approval of amendments to restated certificate of incorporation certain business combinations Issuer Yes For For Pepsico Inc PEP 5/1/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of KPMG as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Duke Energy Corp DUK 26441C204 5/2/2013 Vote for all nominees Issuer Yes `For For Ratification of Deloitte & Touche as auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Approval of the amended executive short-term incentive plan Issuer Yes Against Against Proposal regarding shareholder action by written consent Security holder Yes Abstain Abstain Proposal regarding an amendment to our organizational documents to require majority voting for the election of Directors Security holder Yes For Against Barrick Gold Corp ABX 4/23/2013 Election of all nominees Issuer Yes For For Resolution approving the appointment of PriceWaterhouseCoopers as the auditors and authorising the Directors to fix their remuneration Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Abbvie Inc ABBV 00724F101 5/6/2013 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as auditors for 2013 Issuer Yes For For Say on pay advisory vote on executive compensation Issuer Yes Abstain Abstain Say when on pay - advisory vote on the frequency of the advisory stockholder vote to approve executive compensation Issuer Yes 1yr For Approval of the 2013 incentive stock program Issuer Yes Against Against Astrazeneca PLC AZN 4/25/2013 To receive the Company's accounts and the reports of the Directors and auditor for the year ended 31 December 2012 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For To authorise the Directors to agree to the remuneration of the auditor Issuer Yes For For To vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 31 December 2012 Issuer Yes For For To authorise limited EU political donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For Fifth Third Bancorp FITB 4/16/2013 Vote for all nominees Issuer Yes For For Approval of the appointment of the firm of Deloitte & Touche to serve as the independent registered public accounting firm for the company for the year 2013 Issuer Yes For For An advisory approval of the company's executive compensation Issuer Yes For For An advisory vote to determine whether the shareholder vote on the compensation to the company's executives will occur every 1, 2 or 3yrs. Issuer Yes 1yr For Ebay Inc EBAY 4/18/2013 Election of all nominees Issuer Yes For For To approve on an advisory basis the compensation of named executive officers Issuer Yes Against Against Proposal regarding corporate lobbying disclosure Security holder Yes For Against Proposal regarding privacy and data security Security holder Yes Against For Ratification of the appointment of PriceWaterhouseCoopers as independent auditors for fiscal year ending 12/31/13 Issuer Yes For For Southern Copper Corp SCCO 84265V105 4/25/2013 Directors recommend a vote for all nominees Issuer Yes For For Ratify the audit committee's selection of Galaz, Yamazaki, Ruiz, Urquiza, member firm of Deloittte Touche Tohmatsu Limited, as independent accountants for 2013 Issuer Yes For For Approve, by non-binding vote, executive compensation Issuer Yes For For BASF SE BASFY 4/26/2013 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the Board of Executive Directors Issuer Yes For For Election of the auditor for the financial year 2013 Issuer Yes For For Under Armour Inc UA 4/30/2013 Vote for all nominees Issuer Yes For For To approve, by non-binding vote, the compensation of executives Issuer Yes For For To approve executive incentive compensation plan Issuer Yes Abstain Abstain Ratification of appointment of independent registered public accounting firm Issuer Yes For For Dish Network Corp DISH 25470M109 5/2/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the independent registered public accounting firm for the fiscal year ending 12/31/2013 Issuer Yes For For To amend and restate employee stock purchase plan Issuer Yes For For To transact such other business as may properly come before the annual meeting or any adjournment thereof Issuer Yes For For DirecTV DTV 25490A309 5/2/2013 Election of all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm Issuer Yes For For An advisory vote to approve compensation of named executives Issuer Yes Against Against Prohibit accelerated vesting of equity awards upon a change in control Security holder Yes For Against Require an independent board member be the chairman of the company Security holder Yes Against For Grant a right to shareholders to act by written consent Security holder Yes Abstain Abstain McGraw Hill Companies MHP 5/1/2013 Vote for all nominees Issuer Yes For For Amend the company's restated certificate of incorporation to change the name of the company to McGraw Hill Financial, Inc from "The McGraw-Hill Companies, Inc." Issuer Yes For For Approve, on an advisory basis, the executive compensation program for the company's named executive officers Issuer Yes Abstain Abstain To ratify the appointment of Ernst & Young as independent registered public accounting firm for 2013 Issuer Yes For For Proposal requesting shareholder action by written consent Security holder Yes Abstain Abstain Papa John's International Inc PZZA 5/1/2013 Election of all nominees Issuer Yes For For Ratification of the selection of Ernst & Young as the company's independent auditors for the 2013 fiscal year Issuer Yes For For Advisory approval of the company's executive compensation Issuer Yes For For Resolution regarding polled cattle Security holder Yes Abstain Abstain Valassis Communications VCI 5/3/2013 Vote for all nominees Issuer Yes For For Approve the amended and restated Valassis Communications 2008 Omnibus Incentive Compensation Plan Issuer Yes Against Against Approve the amended and restated Vasssis Comunications 2008 Senior Executives Bonus Plan Issuer Yes Against Against Approve, on an advisory basis, the compensation of the company's named executive officers Issuer Yes For For To ratify the appointment of Deloitte & Touche as the company's independent registered public accounting firm Issuer Yes For For Any adjournment of the annual meeting if necessary or appropriate to solicit additional proxies in favor of any or all of foregoing proposals if there are not sufficient votes Issuer Yes For For Illinois Tool Works ITW 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as independent registered public accounting firm for 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Proposal to adopt simple majority vote right Security holder Yes For Against Entergy Corp ETR 29364G103 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of Deloitte & Touche as independent registered public accountants for 2013 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding lobbying disclosure Security holder Yes For Against Proposal regarding nuclear fuel Security holder Yes Abstain Abstain Eli Lilly Corp LLY 5/6/2013 Election of all nominees Issuer Yes For For Ratification of the appointment by the audit committeeof Ernst & Young as principal independent auditor for 2013 Issuer Yes For For Approve, by non-binding vote, compensation paid to the company's named executive officers Issuer Yes Abstain Abstain Reapprove material terms of the performance goals for the 2002 Lilly stock plan Issuer Yes Against Against J2Global Inc JCOM 48123V102 5/7/2013 Election of all nominees Issuer Yes For For To ratify the appointment of SingerLewak to serve as company's independent auditors for fiscal 2013 Issuer Yes For For To approve, in an advisory vote, the compensation of the named executive officers Issuer Yes For For To transact such other business as may properly come before the annual meeting or any adjournment thereof Issuer Yes For For Baxter International BAX 5/7/2013 Vote for all nominees Issuer Yes For For Approval of named executive officer compensation Issuer Yes Against Against Amendment of article sixth of the amended and restated certificate of incorporation eliminating the classified structure of the Board of Directors Issuer Yes For For Amendment of the amended and restated certificate of incorporation granting holders of at least 25% of outstanding common stock the right to call a special meeting of shareholders Issuer Yes For For Zimmer Holdings ZMH 98956P102 5/7/2013 Election of all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Ratification of appointment of independent registered public accounting firm for 2013 Issuer Yes For For Approve the amended Zimmer Holdings, Inc. executive performance incentive plan Issuer Yes Against Against Approve the amended Zimmer Holdings, Inc 2009 stock incentive plan Issuer Yes Against Against Gannet Inc GCI 5/7/2013 Vote for all nominees Issuer Yes For For Ratify Ernst & Young as public accounting firm Issuer Yes For For Non-binding advisory vote to approve the compensation of the company's named executive officers Issuer Yes Against Against Proposal regarding vesting of equity awards for senior executives upon a change of control Security holder Yes For Against Gilead Sciences Inc GILD 5/8/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the independent registered public accounting firm for fiscal year ending 12/31/13 Issuer Yes For For To approve a restatement of Gilead Sciences 2004 equity incentive plan Issuer Yes Against Against Approve an amendment torestated certificate of incorporation Issuer Yes For For To approve on the advisory basis, the compensation ofnamed executive officers as presented in the proxy statement Issuer Yes Against Against Proposal requesting that the Board adopt a policy that the chairman of the Board of Directors be an independent Director Security holder Yes Against For Proposalrequesting that the Board take steps to permit stockholder action by written consent Security holder Yes Abstain Abstain Ford Motor Co F 5/9/2013 Vote for all nominees Issuer Yes For For Ratification of selection of independent registered public accounting firm Issuer Yes For For Advisory vote to approve the compensation of the named executives shareholders Issuer Yes Against Against Approval of the terms of the company's annual incentive compensation plan Issuer Yes Against Against Approval of the terms of the company's 2008 long term incentive plan Issuer Yes Against Against Approval of the tax benefit preservation plan Issuer Yes Abstain Abstain Proposal relating to consideration of a capitalization plan to provide that all of the company's outstanding stock have one vote per share Issuer Yes Abstain Abstain Proposal relating to allowing holders of 10% of outstanding common stock to call special meetings of shareholders Issuer Yes For For Jet Blue Airways JBLU 5/9/2013 Election of all nominees Issuer Yes For For To ratify the selection of Ernst & Young as the independentregistered public accounting firm Issuer Yes For For To approve an amendment to the JetBlue Airways Corporation 2011 crewmember stock purchase plan to change purchase price formula Issuer Yes For For To approve, on an advisory basis, the compensation ofnamed executive officers Issuer Yes For For Colgate-Palmolive Co CL 5/16/2013 Election of all nominees Issuer For For For Ratify the selection of PriceWaterhouseCoopers as independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Approve the Colgate-Palmolive Company 2013 incentive compensation plan Issuer Yes Against Against Proposal on executive stock retention requirement Security holder Yes For Against ICU Medical Inc ICUI 44930G107 5/10/2013 Vote for all nominees Issuer Yes For For To re-approve the 2008 performance based incentive plan as amended Issuer Yes Against Against To ratify selection of Deloitte & Touche as auditors for the company Issuer Yes For For To approve named executive officer compensation on an advisory basis Issuer Yes For For Mattel Inc MAT 5/10/2013 Election of all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation as described in the proxy statement Issuer Yes Against Against Ratification of the selection of PriceWaterhouseCoopers asindependent registered public accounting firm Issuer Yes For For Proposal regarding an independent chairman of the board Security holder Yes Against For Cooper Tire & Rubber Co CTB 5/10/2013 Vote for all nominees Issuer Yes For For To ratify the selection of the company's independent registered public accounting firm for the year ending 12/31/2013 Issuer Yes For For To approve by non-binding vote, named executive officer compensation Issuer Yes For For 3M Co MMM 88579Y101 5/14/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as independent registered public accounting firm Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Proposal on action by written consent Security holder Yes Abstain Abstain Proposal on prohibiting political spending from corporate treasury funds Security holder Yes Abstain Abstain NewMarket Corporation NEU 4/25/2013 Vote for all nominees Issuer Yes For For Ratification of PriceWaterhouseCoopers as independent registered public accounting firm for the year ended 12/31/13 Issuer Yes For For Approval on an advisory basis the compensation of named executive officers Issuer Yes For For Protective Life Corporation PL 5/13/2013 Vote for all nominees Issuer Yes For For Approval of stock plan of non-employee Directors Issuer Yes For For Advisory vote regarding the compensation of the named executive officers as disclosed in proxy statement Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as the company's independent accountants Issuer Yes For For Conocophillips COP 20825C104 5/14/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young asindependent registered public accounting firm for 2013 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Report on grassroots lobbying expenditures Security holder Yes For Against Greenhouse gas reduction targets Security holder Yes Abstain Abstain Gender identity non-discrimination Security holder Yes For Against Scripps Networks Interactive SNI 5/14/2013 Vote for all nominees Issuer Yes For For McClatchy Company MHP 5/14/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the 2013 fiscal year Issuer Yes For For TRW Automotive Holdings TRW 87264S106 5/14/2013 Directors recommend a vote for all nominees Issuer Yes For For The ratification of Ernst & Young to audit the consolidated financial statements for 2013 Issuer Yes For For Advisory approval of the compensation of the named executive officers as disclosed in the proxy statement Issuer Yes Against Against Southwest Airlines LUV 5/15/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Approval of the Southwest Airlines Co. amended and restated 1991 employee stock purchase plan Issuer Yes For For Ratification of the selection of Ernst & Young as the company's independent registered public accounting firm for 2013 Issuer Yes For For Hittite Microwave Corp HITT 43365Y104 5/15/2013 Vote for all nominees Issuer Yes For For Approve, on a non-binding advisory basis, the compensation ofnamed executive officers as disclosed in the proxy statement Issuer Yes For For Ratify the appointment of PriceWaterhouseCoopers as the company's independent registered public accounting firm for 2013 Issuer Yes For For Diamond Offshore Drilling Inc DO 25271C102 5/15/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as the independent auditors of the company for fiscal year 2013 Issuer Yes For For To approve, on an advisory basis, executive compensation Issuer Yes For For Comcast Corporation CMCSA 20030N101 5/15/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of independent auditors Issuer Yes For For Prohibit accelerated vestingupon a change in control Issuer Yes For For To adopt a recapitalization Issuer Yes Abstain Abstain Akamai Technologies AKAM 00971T101 5/15/2013 Vote for all nominees Issuer Yes For For To adopt the Akami Technologies 2013 stock incentive plan Issuer Yes Against Against To adopt and approve amendments to the certificate of incorporation to declassifythe Board of Directors Issuer Yes For For To adopt and approve amendments tothe certificate of incorporation to provide for Director removal with or without cause following declassification of the Board of Directors Issuer Yes For For To adopt and approve amendments tothe certificate of incorporation to eliminate the supermajority voting requirement for amending or repealing article tenth ofthe certificate of incorporation Issuer Yes For For To approve on an advisory basis the executive officer compensation Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as the independent auditors for the fiscal year ending 12/31/2013 Issuer Yes For For Halliburton Co HAL 5/16/2013 Vote for all nominees Issuer Yes For For Proposal for ratification of the selection of auditors Issuer Yes For For Advisory approval of the company's executive compensation Issuer Yes Against Against Proposal to amend and restate the Halliburton Company stock and incentive plan Issuer Yes Against Against Proposal on Human Rights policy Security holder Yes For Against Ingredion Inc ICUI 44930G107 5/15/2013 Vote for all nominees Issuer Yes For For To approve by advisory vote the compensation of the company's named executive officers Issuer Yes For For To ratify the appointment of KPG as the independent registered public accounting firm of the company andits subsidiaries, in respect of the company's operations in 2013 Issuer Yes For For Time Warner Inc TWC 88732J207 5/16/2013 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal on disclosure of lobbying activities Security holder Yes For Against Proposal on accelerated vesting of equity awardsupon a change in control Security holder Yes For Against Align Technology Inc ALGN 5/16/2013 Election of all nominees Issuer Yes For For Proposal to ratify the appointment of PriceWaterhouseCoopers as the independent accountants for fiscal year ending 12/31/13 Issuer Yes For For Advisory vote to approve named executive compensation Issuer Yes For For Approve amended and restated 2005 Incentive Plan Issuer Yes Against Against Grand Canyon Education Inc LOPE 38526M106 5/16/2013 Vote for all nominees Issuer Yes For For To approve on an advisory basis the compensation of named executive officers Issuer Yes For For To ratify the appointment of KPMG asthe independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Community Health Systems CYH 5/21/2013 Vote for all nominees Issuer Yes For For Approve the compensation of named executive officers Issuer Yes Against Against Proposal to approve the 2009 stock option and award plan as amended and restated 3/20/13 Issuer Yes Against Against Ratify the selection of Deloitte & Touche as the company's independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Gap Inc GPS 5/21/2013 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as the registered public accounting firm for the fiscal year ending 2/1/14 Issuer Yes For For Advisory vote to approve the overall compensation of the company's named executive officers Issuer Yes Against Against PDL Biopharma Inc. PDLI 69329Y104 5/21/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the independent registered public accounting firm of the company for the fiscal year ending 12/31/13 Issuer Yes For For To approve the amendment to the restated certificate of incorporation of the company to increase the authorised common share capital of the company from 250,000,000 to 350,000,00 shares Issuer Yes For For To approve, on an advisory basis, the compensation of the company's named executive officers as disclosed in the proxy statement Issuer Yes For For Health Management Associates HMA 5/21/2013 Vote for all nominees Issuer Yes For For To approve, on an advisory basis, the compensation of named executive officers Issuer Yes For For To approve the material terms of the performance goalsin our amended and restated 1996 executive incentive compensation plan for compliance with section 162(m) of the Internal Revenue Code Issuer Yes Against Against Ratify the selection of Ernst & Young as the independent registered public accounting firm for the year ending 12/31/13 Issuer Yes For For Proposal regarding the issuance of a sustainability report Security holder Yes Abstain Abstain Amgen Inc AMGN 5/22/2013 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst & Young asthe independent registered public accountants for the fiscal year ending December 31, 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Approval of proposed amended and restated 2009 equity incentive plan Issuer Yes Against Against Panera Bread Co PNRA 69840W108 5/22/2013 Vote for all nominees Issuer Yes For For To approve, in a non-binding advisory vote, the compensation of the company's named executive officers Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Hasbro Inc HAS 5/23/2013 Vote for all nominees Issuer Yes For For The adoption, on an advisory basis, of a resolution approving the compensation of the named executive officers as described in the proxy statement Issuer Yes For For Approval of amendments to the restated 2003 stock incentive performance plan Issuer Yes Against Against Ratification of the selection of KPMG asthe independent registered public accounting firm for fiscal 2013 Issuer Yes For For Supplier sustainability reporting Security holder Yes Abstain Abstain Harvard BioScience Inc HBIO 5/23/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Amend the employee stock purchase plan to increase the number of authorised shares available for issuance by 250,000 shares of common stock Issuer Yes For For Approval, by a non-binding advisory vote, of the compensation of named executive officers Issuer Yes For For Urban Outfitters Inc URBN 5/28/2013 Vote for all nominees Issuer Yes For For Re-approval of the performance goals included in the urban outfitters 2008 stock incentive plan Issuer Yes Against Against Approval of the amendment to the company's amended and restated articles of incorporation Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the company's independent registered public accounting firm for fiscal year 2014 Issuer Yes For For Proposal regarding independent board chair Security holder Yes Against For Proposal regarding Board nominee requirements Security holder Yes Against For Illumina Inc ILMN 5/29/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young asthe independent registered public accounting firm for the fiscal year ending 12/29/13 Issuer Yes For For To approve on an advisory basis the compensation of the named executive officers as disclosed in the proxy statement Issuer Yes For For To approve an amendment to the Illumina 2005 stock and incentive plan to increase the number of shares available for issuance by 5,000,000 shares and to extend the termination date of the plan until 6/28/16 Issuer Yes Against Against Exxon Mobil Corp XOM 30231G102 5/29/2013 Vote for all nominees Issuer Yes For For Ratification of independent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Independent board Chairman Security holder Yes Against For Majority vote for Directors Security holder Yes Against For Limit Directorships Security holder Yes Against For Report on lobbying Security holder Yes For Against Political contributions policy Security holder Yes For Against Amendment of EEO policy Security holder Yes Abstain Abstain Report on natural gas production Security holder Yes Abstain Abstain Greenhouse gas emissions goals Security holder Yes Abstain Abstain Cheesecake Factory Inc CAKE 5/30/2013 Election of all nominees Issuer Yes For For To approve an amendment to the 2010 stock incentive plan to increase the number of shares available for issuance by 1,750,000 shares from 4,800,000 shares to 6,550,000 shares Issuer Yes Against Against To ratify the selection of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the fiscal yearending 12/31/13 Issuer Yes For For To approve by non-binding vote the advisory resolution on executive compensation Issuer Yes For For American Eagle Outfitters AEO 02553E106 5/30/2013 Election of all nominees Issuer Yes For For Proposal on an advisory vote on the compensation of our named executive officers Issuer Yes Against Against Ratify the appointment of Ernst & Young as the company's independent registered public accounting firm for the fiscal year ending 2/1/14 Issuer Yes For For Syntel Inc SYNT 87162H103 6/4/2013 Vote for all nominees Issuer Yes For For Re-approval of the performance goals under Syntel's amended and restated stock option and incentive plan Issuer Yes Against Against A non-binding resolution to ratify the appointment of Crowe Horwath as Syntel's independent registered public accounting firm for the current fiscal year Issuer Yes For For Wal-Mart Stores Inc WMT 6/7/2013 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as independent accountants Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Wal-Mart Stores management incentive plan Issuer Yes Against Against Special shareowner meeting right Security holder Yes Abstain Abstain Equity retention requirement Security holder Yes For Against Independent chairman Security holder Yes Against For Request for annual report on recoupment of executive pay Security holder Yes Abstain Abstain Amphenol Corp APH 5/22/2013 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as independent public accountants Issuer Yes For For Advisory vote to approve compensation of named executive officers Issuer Yes For For Proposal for special shareowner meeting right Security holder Yes Abstain Abstain China Mobile Limited CHL 16941M109 5/30/2013 To receive and consider the audited financial statements and the reports of the Directors and auditors of the company and its subsidiaries for the year ended 12/31/12 Issuer Yes For For To declare a final dividend for the year ended 12/31/12 Issuer Yes For For Vote for all nominees Issuer Yes For For Appoint PriceWaterhouseCoopers as accountant Issuer Yes For For To give a general mandate to Directors to repurchase shares in company not exceeding 10% of aggregate nominal amount of issued share capital Issuer Yes For For To give a general mandate to the Directors to issue, allot and deal with additional shares in the company not exceeding 20% of the aggregate nominal amount of existing issued share capital Issuer Yes Abstain Abstain To extend the general mandate granted to the Directors to issue allot and deal with shares by the number of shares repurchased Issuer Yes Abstain Abstain Medicines Company MDCO 5/30/2013 Vote for all nominees Issuer Yes For For Approve the 2013 Stock Incentive Plan Issuer Yes Against Against Approve, in an advisory vote, the compensation of our named executive officers as presented in the proxy statement Issuer Yes For For Ratify the appointment of Ernst & Young as the independent registered public accounting firm for the year ending 12/31/12 Issuer Yes For For TJX Companies Inc TJX 6/11/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm for fiscal 2014 Issuer Yes For For Approval of stock incentive plan amendments and material terms of performance goals under the plan Issuer Yes Against Against Say on Pay advisory approval ofexecutive compensation Issuer Yes Against Against Mastercard Incorporated MA 57636Q104 6/18/2013 Vote for all nominees Issuer Yes For For Advisory approval of the company's executive compensation Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm Issuer Yes For For Celegene Corp CELG 6/12/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of KPMG as independent accounting firm for the fiscal year ending 12/21/13 Issuer Yes For For Approval of the amendment and restatement of the company's 2008 stock incentive plan Issuer Yes Against Against Approval, by non-binding vote, of executive compensation of the company's named executive officers Issuer Yes For For Proposal described in more detail in the proxy statement regarding executive stock holding Security holder Yes Against For Generac Holdings Inc GNRC 6/12/2013 Vote for all nominees Issuer Yes For For Proposal to ratify independent public accounting firm for 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Target Corporation TGT 87612E106 6/12/2013 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of Ernst & Young as independent registered public accounting firm Issuer Yes For For Proposal to approve, on anadvisory basis, executive compensation Issuer Yes Against Against Proposal to adopt a policy for an independent chairman Security holder Yes Against For Proposal on electronics recycling Security holder Yes Abstain Abstain Biogen Inc BLLB 09062X103 6/12/2013 Vote for all nominees Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Say on Pay an advisory vote on executive compensation Issuer Yes For For To reapprove the material terms of the performance goals under the Biogen 2008 performance based management incentive plan Issuer Yes Against Against To reapprove the material terms of the performance goals under the Biogen 2008 omnibus equity plan for purposes of section 162(M) of the IRS code Issuer Yes Against Against Proposal regarding adoption of a share retention policy Security holder Yes For Against Petsmart Inc PETM 6/14/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as independent registered public accounting firm forfiscal year ending 2/2/14 Issuer Yes For For To approve our amended and restated executive short-term incentive plan Issuer Yes Against Against To approve, by non-binding advisory vote, executive compensation Issuer Yes For For Semtech Corp SMTC 6/20/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as the company's independent registered public accounting firm for 2014 fiscal year Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Proposal to approve the Semtech Corporation 2013 long term equity incentive plan Issuer Yes Against Against United Therapeutics Corp UTHR 91307C102 6/26/2013 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Ratification of the appointment of Ernst & Young as independent registered public accounting firm for 2013 Issuer Yes For For Chico's FAS Inc CHS 6/27/2013 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of Ernst & Young as independent certified public accountants Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For T-Mobile U.S. TMUS 6/4/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Approval of the T-Mobile 2013 omnibus plan Issuer Yes Against Against Amazon.com AMZN 5/23/2013 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as independent auditors Issuer Yes For For Proposal regarding a report concerning corporate political contributions Security holder Yes Against For Gamestop Inc GME 36467W109 6/25/2013 Election of all nominees Issuer Yes For For To vote for and approve, on a on-binding advisory basis, the compensation of the named executive officers of the company Issuer Yes For For Approve the amendment to Gamestop Corp's second amended and restated certificate of incorporation to declassify the Board of Directors Issuer Yes For For Approve the Gamestop Corp. amended and restated 2011 incentive plan Issuer Yes Against Against HUSSMAN STRATEGICTOTAL RETURNFUND For shareholder meetings held from July 1, 2012 through June 30, 2013 Issuer Name Ticker Symbol CUSIP S/H Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Harmony Gold Mining HMY 11/28/2012 Vote for all nominees Issuer Yes For For To re-appoint the external auditors Issuer Yes For For To approve the remuneration policy Issuer Yes Abstain Abstain To authorise the issue of shares Issuer Yes For For To amend the broad-based employee share ownership plan Issuer Yes For For To approve non-executive Directors' remuneration Issuer Yes For For To adopt a new memorandum of incorporation Issuer Yes For For Anglogold Ashanti Limited AU 03/27/2013 Approval of a new memorandum of incorporation for Anglogold Ashanti Limited Issuer Yes For For Authority to Directors and company secretary to implement resolution 1 Issuer Yes For For Public Service Enterprise Group PEG 04/16/2013 Election of all nominees Issuer Yes For For Advisory vote on the approval of executive compensation Issuer Yes For For Approval of amendment and restatement of 2004 long-term incentive plan Issuer Yes Against Against Approval of amendment and restatement of employee stock purchase plan Issuer Yes For For Ratification of the appointment of Deloitte & Touche as independent auditor for the year 2013 Issuer Yes For For Proposal of simple majority vote requirement Security holder Yes Against For Compania De Minas Buenaventura BVN 3/26/2013 To approve the company's annual report as of 12/31/12 Issuer Yes For For To approve the company's financial statements as of 12/31/12 which were publicly reported in the company's earnings release for the fourth quarter of 2012 and are available on the company's web site Issuer Yes For For To approve the payment of a cash dividend according to the company's dividend policy Issuer Yes For For To appoint Ernst & Young as independent auditors for fiscal year 2013 Issuer Yes For For To approve the merger of Compania de Exploraciones with and into the company, with the company as the surviving entity of the merger Issuer Yes For For To approve the merger of Inversiones Colquijirca with and into the company with the company as the surviving entity of the merger Issuer Yes For For American Electric Power Inc AEP 4/23/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the company's independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Proposal for lobbying disclosure report Security holder Yes For Against Newmont Mining Corp NEM 4/24/2013 Vote for all nominees Issuer Yes For For To ratify the appointment ofPriceWaterhouseCoopers as the company's independent auditors for 2013 Issuer Yes For For Advisory resolution to approve named executive officer compensation Issuer Yes For For Approve the 2013 Stock incentive plan Issuer Yes Against Against Approve the performance pay plan Issuer Yes For For Ameren Corp AEE 4/23/2013 Vote for all nominees Issuer Yes For For Advisory approval of the compensation of the executives disclosed in the proxy statement Issuer Yes For For Ratification of the appointment ofPriceWaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For Proposal relating to report on reducing risk in energy portfolio through increased energy efficiency and renewable energy resources Security holder Yes For Against Execlon Corp EXC 30161N101 4/23/2013 Vote for all nominees Issuer Yes For For Ratification of PriceWaterhouseCoopers as public accountants for 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Approve amended and restated employee stock purchase plan Issuer Yes For For Teco Energy TE 5/1/2013 Vote for all nominees Issuer Yes For For Ratification of PriceWaterhouseCoopers as the independent auditor for 2013 Issuer Yes For For Advisory approval of the company's executive compensation Issuer Yes For For Amendment of the company's equal employment opportunity policy Issuer Yes Abstain Abstain DTE Energy Co DTE 5/2/2013 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm PriceWaterhouseCoopers Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Proposal regarding political contributions Security holder Yes For Against Stillwater Mining Co SWC 86074Q102 5/2/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered accounting firm for 2013 Issuer Yes For For An advisory vote to approve named executive officer compensation Issuer Yes For For Proposed bylaw amendment to require supermajority voting for certain board actions Security holder Yes Against For Edison International EIX 4/25/2013 Election of all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the company's executive compensation Issuer Yes For For Proposal regarding an independent Board Chairman Security holder Yes Against For Duke Energy DUK 26441C204 5/2/2013 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the amended Duke Energy Corporation executive short-term incentive plan Issuer Yes Against Against Proposal regarding shareholder action by written consent Security holder Yes Abstain Abstain Proposal regarding an amendment to organizational documents to require majority voting for the election of Directors Security holder Yes For Against Barrick Gold Corp. ABX 4/23/2013 Election of all nominees Issuer Yes For For Resolution approving the appointment ofPriceWaterhouseCoopers as the auditors and authorising the Directors to fix their remuneration Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Scana Corp. SCG 80589M102 4/25/2013 Election of all nominees Issuer Yes For For Approval of the appointment of the independent registered public accounting firm Issuer Yes For For Proposal regarding repeal of the classification of the board of directors Security holder Yes For Against Randgold Resources GOLD 4/29/2013 To receive and consider the audited financial statements of the company for the year ended 12/31/12 together with the Directors' reports and the auditors' report on the financial statements Issuer Yes For For To declare a final dividend Issuer Yes For For To approve the Directors' remuneration report for the financial year ended 12/31/12 Issuer Yes For For To elect all nominees Issuer Yes For For To re-appoint BDO as the auditor of the company to hold office until the conclusion of the next annual genral meeting of the company Issuer Yes For For To authorise the directors to determine the remuneration of the auditors Issuer Yes For For Authority to allot shares and grant rights to subscribe for or convert any security into shares Issuer Yes For For Awards of ordinary shares to non-executive directors Issuer Yes For For To authorise the Board to grant to the CEO a one-off career shares award of ordinary shares in the company Issuer Yes Abstain Abstain To increase the aggregate amounts of fees that may be paid to the directors pursuant to article 40 of the articles of association of the company Issuer Yes For For Authority to disapply pre-emption rights Issuer Yes Against Against Authority for the company to purchase its own ordinary shares Issuer Yes For For Agnico-Eagle Mines AEM 4/26/2013 Election of all nominees Issuer Yes For For Appointment of Ernst &Young as auditors of the corporation and authorising the Directors to fix their remuneration Issuer Yes For For An ordinary resolution approving an amendment to the company's stock option plan Issuer Yes Against Against A special resolution approving an amendment to the company's articles to change the company's name Issuer Yes For For An ordinary resolution confirming an amendment to the company's by-laws Issuer Yes For For A non-binding advisory resolution accepting the company's approach to executive compensation Issuer Yes Against Against Goldcorp GG 5/2/2013 Election of all nominees Issuer Yes For For Appointment of Deloitte & Touche as auditors of the company and authorising the directors to fix their remuneration Issuer Yes For For A resolution approvingcertain amendments to the restricted share unit plan of the company Issuer Yes Against Against A non-binding advisory resolution accepting the company's approach to executive compensation Issuer Yes Against Against Entergy Corp ETR 29364G103 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of Deloitte & Touche as independent registered public accountants for 2013 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding lobbying disclosure Security holder Yes For Against Proposal regarding nuclear fuel Security holder Yes Abstain Abstain PG&E Corp PCG 69331C108 5/6/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the company's executive compensation Issuer Yes For For Proposal regarding independent chairman Security holder Yes Against For Dominion Resources Inc D 25746U109 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of independent auditors for 2013 Issuer Yes For For Advisory vote on approval of executive compensation Issuer Yes For For Approval of amendment to bylaws to allow shareholder to call special meetings Issuer Yes For For Report on future policy to end use of mountaintop removal of coal Security holder Yes Abstain Abstain Sustainability as a performance measure for executive compensation Security holder Yes Abstain Abstain Policy related to minimizing storage of nuclear waste in spent fuel pools Security holder Yes Abstain Abstain Report on the financial risks to Dominion posed by climate change Security holder Yes Abstain Abstain UNS Energy UNS 5/3/2013 Vote for all nominees Issuer Yes For For Ratification for selection of independent auditor Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Pinnacle West Capital Corp PNW 5/15/2013 Vote for all nominees Issuer Yes For For Vote on an advisory resolution to approve executive compensation as disclosed in the 2013 proxy statement Issuer Yes Against Against Ratify the appointment of the company's independent accountants for the year ending 12/31/13 Issuer Yes For For PPL Corporation PPL 69351T106 5/15/2013 Vote for all nominees Issuer Yes For For Approval of amendment to articles for incorporation to implement majority vote standard in uncontested elections of Directors Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal requesting political spending report Security holder Yes For Against Anglogold Ashanti Limited AU 5/13/2013 Re-appointment of Ernst & Young as auditors of the company Issuer Yes For For Vote for all nominees Issuer Yes For For General authority to directors to allot and issue ordinary shares Issuer Yes For For General authority to directors to issue for cash those ordinary shares placed under the control of the directors in terms of ordinary resolution number 9 Issuer Yes For For Endorsement of the Anglogold Ashanti remuneration policy Issuer Yes Abstain Abstain Increase in non-executive directors' fee Issuer Yes For For Increase in non-executive directors' committee fees Issuer Yes For For Acquisition for company's shares Issuer Yes Abstain Abstain Approval to grant financial assistance in terms of sections 44 and 45 Issuer Yes For For Pepco Holdings Inc POM 5/17/2013 Vote for all nominees Issuer Yes For For A proposal to approve, on an advisory basis, the company's executive compensation Issuer Yes For For Ratify the appointment by the audit committee of the Board of Directors of PriceWaterhouseCoopers as the independent registered public accounting firm of the company for 2013 Issuer Yes For For To transact such other business as may properly be brought before the meeting or any adjournment or postponement of the meeting Issuer Yes For For First Energy Corp FE 5/21/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against An amendment to the company's amended articles of incorporation and amended code of regulations to allow for a majority voting power threshold Issuer Yes Abstain Abstain CEO compensation benchmarking Security holder Yes Abstain Abstain Retirement benefits Security holder Yes Abstain Abstain Equity retention Security holder Yes For Against Director election majority vote standard Security holder Yes Abstain Abstain Act by written consent Security holder Yes For Against Nextera Energy Inc NEE 65339F101 5/23/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of Deloitte & Touche as theindependent registered public accounting firm for 2013 Issuer Yes For For Approval as required by Internal Revenue Code of the material terms for payment of performance based annual incentive compensation under the Nextera Energy 2013 executive annual incentive plan Issuer Yes Against Against Approval by non-binding advisory vote of Nextera Energy's compensation of its named executive officers as disclosed in the proxy statement Issuer Yes Against Against Proposal regarding storage of nuclear waste Security holder Yes Abstain Abstain Compania De Minas Buenaventura BVN 6/7/2013 Approve the company's financing operations, including but not limited to the placement and issuance of obligations, the obtainment of loans and credit facilities and and/or the incurrence of indebtedness as well as the delegation of power to the Board to approve all agreements, indentures, amendments, supplements, notes, instruments and other documents deemed necessary Issuer Yes For For HUSSMAN STRATEGIC INTERNATIONAL FUND For shareholder meetings held from July 1, 2012 through June 30, 2013 Issuer Name Ticker Symbol CUSIP S/H Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? BT Group BT 7/17/2012 Report and accounts Issuer Yes For For Remuneration report Issuer Yes For For Final dividend Issuer Yes For For Vote for all nominees Issuer Yes For For Auditors' reappointment Issuer Yes For For Auditors' remuneration Issuer Yes For For Authority to allot shares Issuer Yes For For Authority to allot shares for cash Issuer Yes For For Authority to purchase own shares Issuer Yes For For 14 days' notice of meetings Issuer Yes For For Political donations Issuer Yes Abstain Abstain National Grid PLC NGG B0FP8V6 7/30/2012 Vote for all nominees Issuer Yes For For To receive the annual report and accounts Issuer Yes For For To declare a final dividend Issuer Yes For For To reappoint the auditors PWC Issuer Yes For For To authorise the Directors to set the auditors' remuneration Issuer Yes For For To approve the Directors' remuneration report Issuer Yes For For To authorise the Directors to allot ordinary shares Issuer Yes For For To disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own ordinary shares Issuer Yes For For To authorise the Directors to hold general meetings on 14 clear days notice Issuer Yes For For To amend the existing Articles of Association Issuer Yes For For Vodafone Group VOD B197PF8 7/24/2012 To receive the company's accounts and reports of the directors and the auditor for the year ended 3/31/12 Issuer Yes For For To vote for all nominees Issuer Yes For For To approve a final dividend of 6.47 pence per ordinary share Issuer Yes For For To approve the remuneration report of the Board for the year ended 3/31/12 Issuer Yes For For To re-appoint Deloitte as auditor Issuer Yes For For To authorise the audit and risk committee to determine the remuneration of the auditor Issuer Yes For For To authorise the directors to allot shares Issuer Yes For For To authorise the directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To authorise political donations and expenditure Issuer Yes Abstain Abstain To authorise the calling of a general meeting other than the annual general meeting other than an annual general meeting on not less than 14 clear days notice Issuer Yes Abstain Abstain ENI S. P.A. E 7/16/2012 Cancellation of ENI treasury shares without reduction of the share capital, subject to elimination of the par value of the shares and consequent amendments to Article 5.1 of the bylaws; related and consequent resolutions Issuer Yes For For New buyback plan of Eni shares; related and consequent resolutions Issuer Yes For For WIPRO Limited WIT 7/23/2012 Adoption of report and accounts as at 3/31/2012 Issuer Yes For For Confirmation of payment of interim dividend on equity shares and declaration official dividend on equity shares Issuer Yes For For Re-appointment of nominees Issuer Yes For For Re-appointment of auditors Issuer Yes For For Amendment to articles of association Issuer Yes For For Netease Inc NTES 9/6/2012 Election of all nominees Issuer Yes For For Appoint PriceWaterhouseCoopers as independent auditors for fiscal year ending 12/31/12 Issuer Yes For For ASML Holding ASML 9/7/2012 Proposal to resolve to authorize the Board of Management to issue shares or rights to subscribe for shares in the capital of the company in connection with the customer co-investment program Issuer Yes For For To authorize the Board of Management to restrict or exclude subject to supervisory Board approval the pre-emption rights to accruing to shareholders in connection with issue of shares or rights to subscribe for shares as described Issuer Yes Against Against Amend the articles of association of the company in accordance with the draft deed of amendment to the articles of association to create a specific share classfor the participants to the customer co-investment program Issuer Yes Against Against Proposal to resolve to amend the articles of association of the company in accordance with the draft deed of amendment to the articles of association to increase the par value per ordinary A by an amount to be determined by the Board of Management Issuer Yes Against Against Proposal to reduce the issued capital by an amount at least equal to the aggregate amount tobe paid by the participants to the customer co-investment program for their shares Issuer Yes For For Amend the articles of association of the company in accordance with the draft deed of amendment to the articles of association to consolidate the ordinary shares A at an exchange ratio to be determined by the Board of Management Issuer Yes Against Against Amend the articles of association in accordance with the draft deed of to the articles of association to delete the share class Mfor participants to the customer co-investment program and share class A for the other shareholders Issuer Yes Against Against To authorize each director of the company as well as any and all lawyers and paralegals practicing with DeBrauw Blackstone Westbroek NV to execute notarial deeds of amendment to the articles of association Issuer Yes Against Against Authorize the Board of Management to issue shares of rights to subscribe for shares in the capital of the company, subject to supervisory board approval limited to 5% of the issued share capital Issuer Yes For For Authorize the Board of Management to restrict or exclude the pre-emption rights accruing to shareholders in connection with the issue of shares or rights to subscribe for shares as described under subject to approval of the supervisory Board for a period Issuer Yes Against Against Proposal to authorize the Board of Management to issue shares or rights to subscribe for shares in the capital of the company subject to Supervisory Board approval limited to 5% of the issued share capital Issuer Yes For For Proposal to resolve to authorize the Board of Management to restrict or exclude the pre-emption rights accruing to shareholders in connection with the issue of shares or rights to subscribe for shares as described under(C) subject to approval of the supervisory Board Issuer Yes Against Against Telecom Corporation of New Zealand NZTCY 9/28/2012 That the directors be authorized to fix the remuneration of the auditors Issuer Yes For For Vote for all nominees Issuer Yes For For Approval for the issue by Telecom's Board of Directors to Mr. Simon Moutter during the period to 27 September 2015 of in total up to 1,000,000 shares in Telecom under the performance equity scheme, on the terms set out in the explanatory notes accompanying the 2012 notice of annual meeting Issuer Yes Against Against Approval for the issue by Telecom's Board of Directors to Mr. Simon Moutter during the period to 27 September 2015 of in total up to 2,5000,000 shares rights to acquire Telecom ordinary shares under the performance rightsscheme on the terms set out in the explanatory notes accompanying the 2012 notice of annual meeting Issuer Yes Against Against BHP Billiton PLC BBL 11/29/2012 Vote for all nominees Issuer Yes For For To reappoint KPMG audit as the auditor of the company Issuer Yes For For To renew the general authority to issue shares in the company Issuer Yes For For To approve the authority to issue shares in the company for cash Issuer Yes For For To approve the repurchase of shares in the company Issuer Yes For For To approve the 2012 remuneration report Issuer Yes For For To approve the grant of long term incentive performance shares to Marius Kloppers Issuer Yes Against Against Enersis S.A. ENI 12/20/2012 Approve a related party transaction that consists of the capital increase, all as more fully described in the proxy statement Issuer Yes For For Increase the issued capital by an amount determined in Chilean pesos Issuer Yes For For Approve all of the non-monetary contributions that may be capitalized and their respective contribution values Issuer Yes For For Agree on a subscription price of shares to be issued by company or establish a formula to determine the subscription price Issuer Yes For For Establish i) Share subscription offer, ii) offer for remaining shares not subscribed within initial period, iii) deadlines Issuer Yes For For Approve that all the share subscription contracts should be subject to the fulfillment all as more fully described Issuer Yes For For To approve the use of proceeds from the capital increase Issuer Yes For For Amend articles fifth and second of the company's bylaws Issuer Yes For For Agree on those other aspects of the described capital increase transaction that the meeting deems appropriate to approve Issuer Yes For For Adopt all agreements necessary and convenient for development and implementation of respective decisions adopted by meeting Issuer Yes For For Ratify the selection of a third credit rating agency designated by the Board of Directors of the company Issuer Yes For For Mindray Medical Internatioinal Ltd MR B1FCP24 12/28/2012 Vote for all nominees Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For WIPRO Ltd WIT 12/28/2013 To consider and, if thought fit, approve, with or without modification, the scheme of arrangement proposed to be made between WIPRO limited (applicant/demerged co), AZIM PREMJI Custodial Services Private Limited (resulting company) and WIPRO Trademarks Holding Limited Issuer Yes Abstain Abstain Novartis AG NVS 66987V109 2/22/2013 Approval of the annual report, the financial statements and the consolidated financial statements for the 2012business year Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis AG and declaration of dividend Issuer Yes For For Consultative vote on the compensation system Issuer Yes Abstain Abstain Election of all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter proposal presented at the meeting Issuer Yes Abstain Abstain Swisscom Ltd SCMWY 4/4/2013 Approval of the annual report, financial statements and report of the external auditors and inspectors of accounts for the year ended 12/31/12 Issuer Yes For For Consultative vote on the 2012 remuneration report Issuer Yes For For Appropriation of retained earnings 2012 and declaration of dividend Issuer Yes For For Discharge of the members of the board of Directors and the group executive board Issuer Yes For For Re-election of the nominees Issuer Yes For For Re-election of the statutory auditors Issuer Yes For For Smith & Nephew SNN 4/11/2013 To receive and adopt the audited accounts Issuer Yes For For To approve the Directors' remuneration report Issuer Yes For For To declare a final dividend Issuer Yes For For Re-election of Directors Issuer Yes For For To re-appoint the auditors Issuer Yes For For To authorise the Directors to determine the remuneration of the auditors Issuer Yes For For To renew the Directors' authority to allot shares Issuer Yes For For To renew the Directors' authority for the disapplication of pre-emption rights Issuer Yes Against Against To renew the Directors' authority to make market purchases of the Company's own shares Issuer Yes For For To authorise general meetings to be held on 14 clear days' notice Issuer Yes For For Nestle S.A. NSRGY B014JG9 4/11/2013 Approval of the annual report and financial statements Issuer Yes For For Acceptance of the compensation report 2012 (advisory vote) Issuer Yes For For Release of the members of the board of Directors and of the management Issuer Yes For For Appropriation of profits resulting from the balance sheet Issuer Yes For For Election of all nominees Issuer Yes For For In the event of new or modified proposal by a shareholder during the general meeting, instruct an independent representative to vote according to instruction Issuer Yes Abstain Abstain Give proxy to independent representative Issuer Yes Against Against Astrazeneca PLC AZN 4/25/2013 To receive the Company's accounts and the reports of the Directors and Auditor for the year ended 12/31/2012 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For To authorise the Directors to agree to the remuneration of the auditor Issuer Yes For For To vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 31 December 2012 Issuer Yes For For To authorise limited EU political donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For Telecom Argentina TEO 4/23/2013 Appointment of two shareholders to approve and sign the minutes of the meeting Issuer Yes For For Review the documents provided for in section 234 Issuer Yes For For Analysis of the allocation of retained earnings as of 12/31/2012 Issuer Yes For For Performance review of the members of the Board of Directors from 4/27/12 to date of this meeting Issuer Yes For For Review of Board of Directors' compensation for the services rendered fiscal year 2012 through the date of this meeting Issuer Yes For For Determination of the number of Directors and alternate Directors who will serve from the date of this shareholders' meeting Issuer Yes For For Election of Directors Issuer Yes For For Election of alternate Directors Issuer Yes For For Authorize the Board of Directors to make advance payments of fees Issuer Yes For For Review of the supervisory committee's compensation for the services rendered during fiscal year 2012 Issuer Yes For For Decide the number of members and alternate members of the supervisory committee for fiscal year 2013 Issuer Yes For For Election of members of the supervisory committee Issuer Yes For For Election of alternate members of the supervisory committee Issuer Yes For For Authorize the Board of Directors to make advance payments of fees during fiscal year 2013 Issuer Yes For For Appointment of independent auditors for fiscal year 2013 financial statements Issuer Yes For For Review of the audit committee's budget for fiscal year 2013 Issuer Yes For For Gruma S.A.B GMK 4/26/2013 Presentation of reports Issuer Yes For For Glaxosmithkline PLC GSK 5/1/2013 To receive and adopt the Directors' report and the financial statements Issuer Yes For For To approve the remuneration report Issuer Yes For For To vote for all nominees Issuer Yes For For To re-appoint auditors Issuer Yes For For To determine remuneration of auditors Issuer Yes For For To authorise the company and its subsidiaries to make donations to political organizations and incur political expenditure Issuer Yes For For To authorize allotment of shares Issuer Yes For For To disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To authorise exemption from statement of name of senior statutory auditor Issuer Yes For For To authorise reduced notice of a general meeting other than an annual general meeting Issuer Yes For For Sanofi SNY 5/3/2013 Approval of the individual company financial statements Issuer Yes For For Approval of the consolidated financial statements for year ended 12/31/12 Issuer Yes For For Appropriation of profits and declaration of dividend Issuer Yes For For Appointment of a Director Issuer Yes For For Authorization of the Board of Directors to carry out transaction in shares issued by the company Issuer Yes For For Delegation to the Board of Directors of authority to decide the issuance with preemptive rights maintained of shares and or securities giving access to the company's captial and/or securities giving entitlement to the allotment of debt instruments Issuer Yes For For Delegation to the Board of Directors of authority to decide the issuance with preemptive right being cancelled of shares, and or securities giving access to the company's capital and/or securities giving entitlement to the allotment of debt instruments by public offering Issuer Yes Against Against Possibility of issuing without preemptive right, shares or securities giving access to the company's capital as consideration for assets transferred to the company as a capital contribution in-kind in the form of shares or securities giving access to the capital of another company Issuer Yes Against Against Delegation to the Board of Directors of authority to increase the number of shares to be issued in the event of a capital increase with or without preemptive rights Issuer Yes Against Against Delegation to the Board of Directors of authority to decide to carryout increases in the share capital by incorporation of share premium reserves, profits or other items Issuer Yes For For Delegation to the Board of Directors of authority to decide the issuance of shares or securities giving access to the company's capital reserved for members of savings plans with waiver of preemptive right in their favor Issuer Yes Against Against Delegation to the Board of Directors of authority to allot without preemptive right, existing of new restricted shares in full or partial substitution for the discount to a capital increase reserved for salaried employees Issuer Yes Against Against Delegation to the Board of Directors of authority to grant without preemptive right, option to subscribe for or purchase shares Issuer Yes Against Against Authorization to the Board of Directors to reduce the share capital by cancellation of treasury shares Issuer Yes For For Powers for formalities Issuer Yes For For Eni S.P.A. E 5/10/2013 Financial statements, reports of the Directors, auditors and audit firm Issuer Yes For For Allocation of net profit Issuer Yes For For Remuneration report Issuer Yes Abstain Abstain Authorisation of buy-back plan of Eni shares after first cancelling the previous buy-back plan authorised by the shareholder meeting on 7/16/2012 with respect to that portion not implemented; related and consequent resolutions Issuer Yes For For ASML Holding ASML B908F01 4/24/2013 Approvalof 2012 annual report Issuer Yes For For Proposal to discharge members of Board of Managementfrom liability Issuer Yes For For Discharge supervisory board from liability Issuer Yes For For Dividend policy Issuer Yes For For Proposal to adopt dividend Issuer Yes For For Adopt revised remuneration policy Issuer Yes For For Approval of performance shares Issuer Yes Against Against Approval of performance share agreement Issuer Yes Against Against Approve stock options for employees Issuer Yes Against Against Composition of supervisory board Issuer Yes For For External auditors Issuer Yes For For Issue shares limited to 5% of capital Issuer Yes For For Restrict or exclude pre-emption rights in connection with issuance of shares Issuer Yes Against Against Issue shares for an additional 5% of capital Issuer Yes For For Restrict or exclude pre-emption rights in connection with issuance of shares Issuer Yes Against Against Acquire shares in company's capital Issuer Yes For For Acquire additional shares in company's capital Issuer Yes For For Cancel ordinary shares to be repurchased by the company Issuer Yes For For Gruma S.A.B. GMK 5/15/2013 Proposal regarding merger Issuer Yes For For Proposal to cancel 107,858,969 class U series with no par value Issuer Yes For For Proposal to amend articles Issuer Yes For For Designation of special delegates to comply with and formalize the resolutions Issuer Yes For For Approval of minutes Issuer Yes For For Ensco ESV G3157S106 5/20/2013 Vote for all nominees Issuer Yes For For Ratify appointment of KPMG as independent registered public accounting firm for year ended 12/31/13 Issuer Yes For For To reappoint KPMG as our U.K. statutory auditors Issuer Yes For For To authorize the audit committee to determine our U.K. statutory auditors' remuneration Issuer Yes For For Approve the compensation of our named executive officers Issuer Yes For For A non-binding vote to approve the Directors' remuneration report for the year ended 12/31/12 Issuer Yes For For Approve the reports for year ended 12/31/12 Issuer Yes For For Adoption of articles of association Issuer Yes For For Approve the terms of the proposed purchase agreement Issuer Yes For For SAP AG SAP 6/4/2013 Resolution of the appropriation of the retained earnings of fiscal year 2012 Issuer Yes For For Resolution on the formal approval of the acts of the executive Board in fiscal year 2012 Issuer Yes For For Resolution on the formal approval of the acts of the supervisory Board in fiscal year 2012 Issuer Yes For For Resolution on the authorization to acquire and use treasury shares pursuant to the section of the German stock corporation act with possible exclusions of the shareholders' subscription rights and potential rights to offer shares Issuer Yes Against Against Appointment of the auditors of the financial statements and group financial statements for fiscal year 2013 Issuer Yes For For WIPRO Limited WIT 5/29/2013 Special resolution under section 81(1A) of the Companies Act, 1956 and other applicable provisions of the Companies Act, 1956 for issue of 20,000,000 equity shares of RS 2/ each of the company in one or more tranches to WIPRO equity reward trust and creation of WIPRO equity reward trust employee stock purchase plan 2013 Issuer Yes For For Taiwan Semiconductor Mfg Ltd TSM 6/11/2013 To accept 2012 Business report and financial statements Issuer Yes For For To approve the proposal for distribution of 2012 profits Issuer Yes For For To revise the following internal rules A) procedures for acquisition or disposal of assets: B) procedures for lending funds of other parties; C) procedures for endorsement guarantee Issuer Yes For For HUSSMAN STRATEGICDIVIDEND VALUEFUND For shareholder meetings held from July 1, 2012 through June 30, 2013 Issuer Name Ticker Symbol CUSIP S/H Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Coca Cola KO 7/10/2012 To amend article fourth of the company's restated certificate of incorporation as amended to increase the authorized common stock of the company from 5,600,000,000 shares par value $.25 per share to 11,200,000,000 shares par value $.25 per share and to effect a split of the issued common stock of the company by changing each issued share of common stock into two shares of common stock Issuer Yes For For Super Value Inc SVU 7/10/2012 Election of all nominees Issuer Yes For For Ratification of KPMG as independent registered public accountants Issuer Yes For For To approve by non-binding vote, the executive compensation as disclosed in the proxy statement Issuer Yes Against Against To approve the Supervalue Inc 2012 stock plan Issuer Yes Against Against To approve the amendment of the Directors' deferred compensation plan Issuer Yes For For To approve the amendment to the restated certificate of incorporation to reduce the supermajority voting thresholds Issuer Yes For For To approve the amendment to the restated bylaws to reduce the supermajority voting thresholds Issuer Yes For For To approve the amendment to the restated certificate of incorporation to change the par value of the common stock Issuer Yes For For To transact such other business as may properly come before the meeting or any adjournment thereof Issuer Yes For For Xilinx, Inc XLNX 8/8/2012 Election of all nominees Issuer Yes For For Proposal to approve an amendment to the company's 1990 employee qualified stock purchase plan Issuer Yes For For Proposal to approve an amendment to the company's 2007 equity incentive plan Issuer Yes Against Against Proposal to approve, on an advisory basis, the compensation of the company's named executive officers Issuer Yes Against Against Proposal to appoint Ernst & Young as the company's external auditors issuer Yes For For HJ Heinz Co HNZ 8/28/2012 Vote for all nominees issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Approval of the H.J. Heinz Company FY 2013 stock incentive plan Issuer Yes Against Against Re-approval of the performance measures included in the H.J. Heinz Company FY 2003 stock incentive plan Issuer Yes Against Against Advisory approval of the company's named executive officer compensation Issuer Yes Against Against Medtronic Inc MDT 8/23/2012 Vote for all nominees Issuer Yes For For To ratify the appointment of PWC as independent registered public accounting firm Issuer Yes For For A non-binding advisory vote to approve executive compensation Issuer Yes Against Against To amend the company's articles of incorporation to provide for majority vote in uncontested elections of Directors Issuer Yes For For To approve the proxy access shareholder proposal Security Holder Yes Against For To approve adoption of a simple majority shareholder voting Security Holder Yes Against For Microchip Technology MCHP 8/17/2012 Vote for all nominees Issuer Yes For For Amend and restate our 2004 equity incentive plan to increase number of shares of common stock authorized for issuance thereunder by 9,900,000; extend the term of the plan through 5/22/22; re-approve material terms of plan all as more fully described in theproxy statement Issuer Yes Against Against Proposal to approve the issuance of shares of common stock upon conversion of convertible debentures as required by the NASDAQ listing rules, all as more fully described in the proxy statement Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the independent registered public accounting firm for the fiscal year ending 3/31/12 Issuer Yes For For Proposal to approve an advisory (non-binding vote) on the compensation of named executives Issuer Yes Against Against Darden Restaurants Inc DRI 9/18/2012 Election of all nominees Issuer Yes For For To approve a resolution providing advisory approval of the company's executive compensation Issuer Yes For For To ratify the appointment of KPMG as independent registered public accounting firm for the fiscal year ending 5/26/2013 Issuer Yes For For H & R Block Inc HRB 9/13/2012 Election of all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the company's independent registered public accounting firm Issuer Yes For For Advisory approval of the company's named executive officer compensation Issuer Yes Against Against Approval of the 2013 long term incentive plan Issuer Yes Against Against Approval of the amended and restated 2000 employee stock purchase plan Issuer Yes For For Proposalconcerning proxy access, if presented at the meeting Security Holder Yes Against For Nutrisystem NTRI 67069D108 9/5/2012 Approve the amended and restated Nutrisystem Inc 2008 long term incentive plan Issuer Yes Against Against General Mills Inc GIS 9/24/2012 Election of all nominees Issuer Yes For For Cast an advisory vote on executive compensation Issuer Yes Against Against Ratify the appointment of KPMG as independent registered public accounting firm Issuer Yes For For Conagra Foods CAG 9/21/2012 Election of all nominees Issuer Yes For For Ratification of the appointment of independent auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Procter & Gamble Co PG 10/9/2012 Vote for all nominees Issuer Yes For For Ratify appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Proposal on political contributions Security holder Yes Abstain Abstain Proposalregarding producer responsibility for packaging Security holder Yes Against For Proposalregarding adopting a simple majority vote Security holder Yes Against For Molex Inc MOLX 10/26/2012 Vote for all nominees Issuer Yes For For Ratification of the selection of Ernst & Young as the independent auditor for fiscal year 2013 Issuer Yes For For Eaton Corp ETN 10/26/2012 Adopting the transaction agreement, dated 5/21/12 among Eaton Corporation, Cooper Industries, New Eaton Corp, Turlock and Turlock Corp as amended by amendment no 1 to the transaction agreement, dated 6/22/12 Issuer Yes For For Approving the reduction of capital of New Eaton Corp.to allow the creation of distributable reserves of New Eaton which are required under Irish law in order to allow New Eaton to make distributions and to pay dividends and repurchase or redeem shares following completion of the transaction Issuer Yes For For Approving, onan advisory basis, specified compensatory arrangements between Eaton and its named executive officers inrelation to the transaction agreement Issuer Yes Abstain Abstain Approving any motion to adjourn the special meeting or any adjournments thereof, to another time or place if necessary or appropriate Issuer Yes For For Meredith Corp MDP 11/7/2012 Election of all nominees Issuer Yes For For To approve, on an advisory basis, the executive compensation program for the company's named executive officers as described in the proxy statement Issuer Yes For For To approve an amendment to the Meredith Corporation employee stock purchase plan of 2002 to authorize an additional 500,000 shares for issuance and sale to employers under the plan Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the year ending 6/30/13 Issuer Yes For For Archer Daniels-Midland ADM 11/1/2012 Election of all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as independent auditors for the six-month period ending 12/31/12 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Proposal regarding special shareowner meetings Security holder Abstain Abstain Sysco Corp SYY 11/14/2012 Election of all nominees Issuer Yes For For To approve, by advisory vote, the compensation paid to Sysco's named executive officers as disclosed in2012 proxy statement Issuer Yes Against Against To ratify the appointment of Ernst & Young asindependent accountants for fiscal 2013 Issuer Yes For For Clorox Corp. CLX 11/14/2012 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For To approve the amended and restated 2005 stock incentive plan Issuer Yes Against Against Linear Technology LLTC 11/7/2012 Election of all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For To ratify the appointment of Ernst & Young as the independent registered public accounting firm of the company for the fiscal year ending 6/30/12 Issuer Yes For For Harris Corp HRS 10/26/2012 Vote for all nominees Issuer Yes For For Advisory vote to approve compensation of named Executive Officers Issuer Yes Against Against Approval of amendment to restated certificate of incorporation to permit holders of 25% of outstanding shares of common stock to call special meetings Issuer Yes For For Ratification of appointment of auditor Issuer Yes For For Campbell Soup Co. CPB 11/14/2012 Election of all nominees Issuer Yes For For Ratification of appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Maxim Integrated Products, Inc MXIM 57772K101 11/14/2012 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the fiscal year ending 6/29/2013 Issuer Yes For For To ratify and approve an amendment to 2008 employee stock purchase plan to increase the number of shares available for issuance thereunder by 2,000,000 shares Issuer Yes For For To ratify and approve an amendment and restatement of the company's 1996 stock incentive plan to increase the number of shares available for issuance thereunder by 6,000,000 shares and to expand the performance metrics for employee equity grants under the plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes For For Microsoft Corp MSFT 11/28/2012 Vote for all nominees Issuer Yes For For Advisory vote on named executive officer compensation Issuer Yes For For Approval of employee stock purchase plan Issuer Yes For For Ratification of Deloitte & Touche as independent auditor for fiscal year 2013 Issuer Yes For For Proposal to adopt cumulative voting Security holder Yes Against For Walgreen Co WAG 1/9/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Walgreen Co. 2013 Omnibus Incentive plan Issuer Yes Against Against Ratify the appointment of Deloitte & Touche as Walgreen Co.'s independent registered public accounting firm Issuer Yes For For Proposal on a policy regarding accelerated vesting of equity awards of senior executives upon a change in control Security holder Yes Against For Comtech Telecommunications CMTL 1/9/2013 Election of all nominees Issuer Yes For For Approval, on an advisory basis, of the compensation of our named executive officers Issuer Yes For For Ratification of selection of KPMG asindependent registered public accounting firm Issuer Yes For For Emerson Elec Co EMR 2/5/2013 Vote for all nominees Issuer Yes For For Approval, by non-binding advisory vote, of Emerson Electric Co. executive compensation Issuer Yes Against Against Ratification of KPMG as independent registered public accounting firm Issuer Yes For For Approval of an amendment to the restated articles of incorporation to declassify the Board of Directors Issuer Yes For For Proposal requesting the issuance of a sustainability report as described in the proxy statement Security Holder Yes Abstain Abstain Becton Dickinson and Co BDX 1/29/2013 Election of all nominees Issuer Yes For For Ratification of selection of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Amendment to the company's restated certificate of incorporation Issuer Yes Against Against Amendments to the 2004 employee and Director equity based compensation plan Issuer Yes Against Against Scotts Miracle-Gro SMG 1/17/2013 Election of all nominees Issuer Yes For For Approval, on an advisory basis, of the company's named executive officers Issuer Yes For For Approval of an amendment and restatement for theamended and restated 2006 long term incentive plan to among other things increase the maximum number of common shares available for grant to participants under the plan Issuer Yes Against Against Ratification of the selection of Deloitte & Touches as the company's independent registered public accounting firm for the fiscal year ending 9/30/13 Issuer Yes For For Novartis AG NVS 66987V109 2/22/2013 Approval of the annual report, the financial statements and the consolidated financial statements for the business year 2012 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis AG and declaration of dividend Issuer Yes For For Consultative vote on the compensation system Issuer Yes Abstain Abstain Election of all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter proposal presented at the meeting Issuer Yes Abstain Abstain Applied Materials AMAT 3/5/2013 Vote for all nominees Issuer Yes For For To approve, on an advisory basis, the compensation of named executive officers Issuer Yes Against Against To ratify the appointment of KPMG as independent registered public accounting firmfor fiscal year 2013 Issuer Yes For For Canon Inc CAJ 3/28/2013 Vote for all nominees Issuer Yes For For Dividend from surplus Issuer Yes For For Final payments of retirement allowance due to the abolishment of the retirement allowance system for Directors Issuer Yes For For Revision to amount of remuneration for Directors Issuer Yes For For Grant of bonus to Directors Issuer Yes Abstain Abstain Coca-Cola Co. KO 4/24/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Approve an amendment to the company's bylaws to permit shareowners to call special meetings Issuer Yes Abstain Abstain Proposal regarding a board committee on human rights Security holder Yes Abstain Abstain Carnival Corp CCL 4/17/2013 Vote for all nominees Issuer Yes For For To re-appoint the UK firm of PWC as independent auditors Issuer Yes For For To authorize the audit committee to agree to the remuneration of the independent auditors Issuer Yes For For To receive the UK accounts and reports of the Directors and auditors for the year ended November 30, 2012 Issuer Yes For For To approve the fiscal 2012 executive compensation for the named executive officers Issuer Yes Against Against To approve the Directors Remuneration report for the year ended 11/30/12 Issuer Yes For For To approve the giving of authority for the allotment of new shares Issuer Yes For For To approve the disapplication of pre-emption rights in relation to the allotment of new shares Issuer Yes Against Against To approve a general authority to buy back ordinary shares in the open market Issuer Yes For For In their discretion the proxies are authorized to vote upon such other business as may come before the annual meeting Issuer Yes For For Abbott Laboratories ABT 4/26/2013 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as auditors Issuer Yes For For Say on pay - an advisory vote to approve executive compensation Issuer Yes Against Against Genetically modified ingredients Security holder Yes Against For Lobbying disclosure Security holder Yes For Against Independent board Chairman Security holder Yes Against For Equity retention and hedging Security holder Yes For Against Incentive compensation Security holder Yes Against For Accelerated vesting of awards upon change in control Security holder Yes Against For Kellogg Co K 4/26/2013 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Approval of the Kellogg Company 2013 long term incentive plan Issuer Yes Against Against Ratification of the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Repeal classified board Security holder Yes For Against Johnson & Johnson JNJ 4/25/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Ratification of appointment of PriceWaterhousecoopers as independent registered public accounting firm for 2013 Issuer Yes For For Executives to retain significant stock Security holder Yes For Against Political contributions and corporate values Security holder Yes For Against Independent board Chairman Security holder Yes Against For Pepsico Inc PEP 5/1/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of KPMG as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For Advisory resolution to approve executive compensation Issuer For For For Eaton Corp ETN G29183103 4/24/2013 Vote for all nominees Issuer Yes For For Approving the appointment of Ernst & Young as independent auditor for 2013 and authorizing the audit committee of the Board of Directors to set its remuneration Issuer Yes For For Approving the Senior Executive incentive compensation plan Issuer Yes Against Against Approving the executive strategic incentive plan Issuer Yes Against Against Advisory approval of the company's executive compensation Issuer Yes Against Against Authorizing the company and or any subsidiary of the company to make overseas market purchases of company shares Issuer Yes For For Authorizing the price range at which the company can reissue shares that it holds as treasurer shares Issuer Yes For For Abbvie Inc ABBV 00724F101 5/6/2013 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as auditors for 2013 Issuer Yes For For Say on pay advisory vote on exec compensation Issuer Yes Abstain Abstain Say when on pay - an advisory vote on the frequency of the advisory stockholder vote to approve executive compensation Issuer Yes 1yr For Approval of the Abbvie 2013 incentive stock program Issuer Yes Against Against Astrazeneca PLC AZN 4/25/2013 To receive the Company's accounts and the reports of the Directors and Auditor for the year ended 31 December 2012 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For To authorise the Directors to agree to the remuneration of the auditor Issuer Yes For For To vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 31 December 2012 Issuer Yes For For To authorise limited EU political donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For BP PLC BP 4/11/2013 To receive the Directors' annual report and accounts Issuer Yes For For To approve the Directors' remuneration report Issuer Yes For For Vote for all nominees Issuer Yes For For To reappoint Ernst & Young as auditors and authorize the Board toset itsremuneration Issuer Yes For For Special resolution to give limited authority for the purchase of its own shares by the company Issuer Yes For For To give limited authority to allot shares up to a specified amount Issuer Yes For For Special resolution to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer Yes Against Against Special resolution to authorize the calling of general meeting by notice of at least 14 clear days Issuer Yes For For Diebold Inc DBD 4/25/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as independent registered public accounting firm for the year 2013 Issuer Yes For For To approve on an advisory basis named executive officer compensation Issuer Yes For For BASF SE BASFY 4/26/2013 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the Board of Executive Directors Issuer Yes For For Election of the auditor for the financial year 2013 Issuer Yes For For United Parcel Service UPS 5/2/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the fiscal year ending 12/31/2013 Issuer Yes For For Proposal on lobbying disclosure Security holder Yes For Against Proposal to reduce the voting power of classA stock from 10 votes per share to one vote per share Security holder Yes Against For Strayer Education STRA 5/2/2013 Election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the corporation's independent registered public accounting firm for the fiscal year ending 12/31/13 Issuer Yes For For To approve on an advisory basis the compensation of the named executive officers Yes For For St. Jude Medical STJ 5/2/2013 Election of all nominees Issuer Yes For For To approve amendments to articles of incorporation and bylaws to declassifythe Board of Directors Issuer Yes For For Advisory vote to approve the compensation ofnamed executive officers Issuer Yes For For To ratify the appointment of Ernst & Young asindependent accountants for fiscal 2013 Issuer Yes For For Archer Daniels - Midland ADM 5/2/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as independent auditors for the year ending 12/31/13 Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Illinois Tool Works ITW 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as independent registered public accounting firm for 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Proposal to adopt simple majority vote right Security holder Yes For Against Entergy Corp ETR 29364G103 5/3/2013 Vote for all nominees Issuer Yes For For Ratification of appointment of Deloitte & Touche as independent registered public accountants for 2013 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding lobbying disclosure Security holder Yes For Against Proposal regarding nuclear fuel Security holder Yes Abstain Abstain Eli Lilly Corp LLY 5/6/2013 Election of all nominees Issuer Yes For For Ratification of the appointment by the audit committee of the Board of Directors of Ernst & Young as principal independent auditor for 2013 Issuer Yes For For Approve, by non-binding vote, compensation paid to the company's named executive officers Issuer Yes Abstain Abstain Reapprove material terms of the performance goals for the 2002 stock plan Issuer Yes Against Against Baxter International BAX 5/7/2013 Vote for all nominees Issuer Yes For For Approval of named executive officer compensation Issuer Yes Against Against Amendment of article sixth of the amended and restated certificate of incorporation eliminating the classified structure of the Board of Directors Issuer Yes For For Amendment of the amended and restated certificate of incorporation granting holders of at least 25% of outstanding common stock the right to call a special meeting of shareholders Issuer Yes For For AFLAC Inc AFL 5/6/2013 Vote for all nominees Issuer Yes For For Approve the compensation of the company's named executive officers Issuer Yes Against Against To name KPMG as independent registered public accounting firm for year ending 12/31/12 Issuer Yes For For Autoliv Inc ALV 5/7/2013 Vote for all nominees Issuer Yes For For Advisory vote on2012 executive compensation Issuer Yes For For Approval of Ernst & Young as independent auditors of the company for the fiscal year ending 12/31/13 Issuer Yes For For Occidental Petroleum OXY 5/3/2013 Vote for all nominees Issuer Yes For For Advisory vote approving executive compensation Issuer Yes Against Against Ratification of selection of KPMG as independent auditors Issuer Yes For For Stockholder right to act by written consent Issuer Yes Abstain Abstain Colgate-Palmolive Co CL 5/16/2013 Election of all nominees Issuer For For For Ratify the selection of PriceWaterhouseCoopers as independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Approve the Colgate-Palmolive Company 2013 incentive compensation plan Issuer Yes Against Against Proposal on executive stock retention requirement Security holder Yes For Against Owens & Minor OMI 4/26/2013 Vote for all nominees Issuer Yes For For Vote to ratify KPMG as independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For ConocoPhillips COP 20825C104 5/14/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young as independent registered public accounting firm for 2013 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Report on grassroots lobbying expenditures Security holder Yes For Against Greenhouse gas reduction targets Security holder Yes Abstain Abstain Gender identity non-discrimination Security holder Yes For Against Republic Services RSG 5/9/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve the compensation of named executive officers Issuer Yes For For Ratification of the appointment of Ernst & Young as the company's independent registered public accountants for 2013 Issuer Yes For For Approval of the amended and restated 2007 stock incentive plan Issuer Yes Against Against Proposal regarding payments upon the death of a senior executive Security holder Yes Abstain Abstain Proposal regarding political contributions and expenditures Security holder Yes For Against Norfolk Southern Corp NSC 5/9/2013 Vote for all nominees Issuer Yes For For The ratification of the appointment of KPMG asindependent registered public accounting firm Issuer Yes For For Approval of executive compensation as disclosed in the proxy statement for the 2013 annual meeting of stockholders Issuer Yes Against Against Approval of an amendment to the Bylaws giving stockholders the right to call a special meeting Issuer Yes For For Safeway Inc SWY 5/14/2013 Vote for all nominees Issuer Yes For For Non-binding advisory approval of the company's executive compensation Issuer Yes For For Re-approval of the 2007 equity and incentive award plan Issuer Yes Against Against Ratification of appointment of Deloitte & Touche as the company's independent registered public accounting firm for fiscal year 2013 Issuer Yes For For PPL Corporation PPL 69351T106 5/15/2013 Vote for all nominees Issuer Yes For For Approval of amendment to articles for incorporation to implement majority vote standard in uncontested elections of Directors Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal torequest political spending report Security holder Yes For Against United Technologies UTX 4/29/2013 Vote for all nominees Issuer Yes For For Appointment of PriceWaterhouseCoopers as independent auditor for 2013 Issuer Yes For For Advisory vote to approve the compensation of named executive officers Issuer Yes Against Against PDL Pharma Inc. PDLI 69329Y104 5/21/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the independent registered public accounting firm of the company for the fiscal year ending 12/31/13 Issuer Yes For For To approve the amendment to the restated certificate of incorporation of the company to increase the authorized common share capital of the company from 250,000,000 to 350,000,00 shares Issuer Yes For For To approve, on an advisory basis, the compensation of the company's named executive officers as disclosed in the proxy statement Issuer Yes For For Ensco ESV G3157S106 5/20/2013 Vote for all nominees Issuer Yes For For Ratify appointment of KPMG as independent registered public accounting firm for year ended 12/31/13 Issuer Yes For For To reappoint KPMG as U.K. statutory auditors Issuer Yes For For To authorize the audit committee to determine U.K. statutory auditors' remuneration Issuer Yes For For Approve the compensation of named executive officers Issuer Yes For For A non-binding vote to approve the Directors' remuneration report for the year ended 12/31/12 Issuer Yes For For Approve the reports for year ended 12/31/12 Issuer Yes For For Adoption of articles of association Issuer Yes For For Approve the terms of the proposed purchase agreement Issuer Yes For For Kohls Corp KSS 5/16/2013 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as independent registered public accounting firm Issuer Yes For For Advisory vote on approval of named executive officer compensation Issuer Yes For For Proposal on animal cruelty related to the sale of products containing animal fur Security holder Yes For Against Proposal onindependent chairman Security holder Yes Against For Intel Corp INTC 5/16/2013 Vote for all nominees Issuer Yes For For Ratification of selection of Ernst & Young as our independent registered public accounting firm for the current year Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of amendment and extension of the 2006 equity incentive plan Issuer Yes Against Against Proposal to requiretitled executives to retain significant stock Security holder Yes For Against Omnicom Group Inc OMC 5/21/2013 Vote for all nominees Issuer Yes For For Ratification of KPMG as independent auditors for the 2013 fiscal year Issuer Yes For For Company proposal to approve the Omnicom Group Inc 2013 incentive award plan Issuer Yes Against Against Advisory vote on the company's executive compensation Issuer Yes Against Against Proposal regarding annual disclosure of EEQ-1 data Security holder Yes For Against Proposal regarding stock retention Security holder Yes For Against Hasbro Inc HAS 5/23/2013 Vote for all nominees Issuer Yes For For The adoption, on an advisory basis, of a resolution approving the compensation of the named executive officersas described in the proxy statement Issuer Yes For For Approval of amendments to the 2003 stock incentive performance plan Issuer Yes Against Against Ratification of the selection of KPMG asindependent registered public accounting firm for fiscal 2013 Issuer Yes For For Supplier sustainability reporting Security holder Yes Abstain Abstain Consolidated Water Company CWCO G23773107 5/29/2013 Vote for all nominees Issuer Yes For For An advisory vote on executive compensation Issuer Yes For For The ratification of the selection of Marcum LLP as the company's independent registered public accounting firm for the fiscal year ending 12/31/13 at the remuneration to be determined by the audit committee of the Board of Directors Issuer Yes For For CME Group Inc CME 12572Q105 5/22/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent public accounting firm for 2013 Issuer Yes For For Advisory vote on the compensation of the named executive officers Issuer Yes For For Proposal regarding proxy access Security holder Yes Abstain Abstain McDonalds Corp MCD 5/23/2013 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Advisory vote to approve the appointment of Ernst & Young as independent auditor for 2013 Issuer Yes For For Advisory vote on a proposal requesting an annual report on executive compensation Security holder Yes Abstain Abstain Advisory vote on a proposal requesting an executive stock retention policy Security holder Yes For Against Advisory vote on a proposal requesting a human rights report Security holder Yes Abstain Abstain Advisory vote on a proposal requesting a nutrition report Security holder Yes Abstain Abstain Merck & Co MRK 58933Y105 5/28/2013 Vote for all nominees Issuer Yes For For Ratification of the appointment of the company's independent registered public accounting firm for 2013 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Proposal concerning shareholders' right to act by written consent Security holder Yes For Against Proposal concerning special shareowner meetings Security holder Yes Abstain Abstain Proposal concerning a report on charitable and political contributions Security holder Yes For Against Proposal concerning a report on lobbying activities Security holder Yes For Against Harte-Hanks Inc HHS 5/29/2013 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as independent registered public accounting firm for fiscal year 2013 Issuer Yes For For To approve the Harte-Hanks 2013 omnibus incentive plan Issuer Yes Against Against Wal-Mart Stores Inc WMT 6/7/2013 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as independent accountants Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Wal-Mart Stores management incentive plan Issuer Yes Against Against Special shareowner meeting right Security holder Yes Abstain Abstain Equity retention requirement Security holder Yes For Against Prosposal for independent chairman Security holder Yes Against For Request for annual report on recoupment of executive pay Security holder Yes Abstain Abstain Raytheon Co RTN 5/30/2013 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against against Ratification of independent auditors Issuer Yes For For Proposal regarding political expenditures Security holder Yes For Against Proposal regarding action by written consent Security holder Yes For Against Proposal regarding supplemental executive retirement plans Security holder Yes Abstain Abstain Proposal regarding accelerated vesting of equity awards upon a change in control Security holder Yes For Against Staples Inc SPLS 6/3/2013 Vote for all nominees Issuer Yes For For Approval on an advisory basis of named executive officer compensation Issuer Yes Abstain Abstain Ratification of the selection by the audit committee of Ernst & Young asindependent registered public accounting firm for the current fiscal year Issuer Yes For For Non-binding proposal to provide proxy access for stockholders holding 1% of the company's common stock for one year Security holder Yes Abstain Abstain Non-Binding proposal requiring company to have an independent Board chairman Security holder Yes Against For Garmin Ltd GRMN H2906T109 6/7/2013 Election of all nominees Issuer Yes For For Approval of 2012 Annual Report Issuer Yes For For Approval of the appropriation of available earnings Issuer Yes For For Approval of the payment of a cash dividend in the aggregate amount of $1.80 per outstanding share out of Garmin's general reserve from capital contribution in four equal installments Issuer Yes For For Discharge of the members of the Board of Directors and the executive officers from liability for the fiscal year ended 12/29/12 Issuer Yes For For Approval of amendment to the 2005 equity incentive plan Issuer Yes Against Against Ratification of the appointment of Ernst & Young as Garmin's independent registered accounting firm for 2013 Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For In their discretion, the proxies are authorized to vote with respect to any other matters that may properly come before the annual general meeting Issuer Yes For For Nutrisystem Inc NTRI 67069D108 6/5/2013 Vote for all nominees Issuer Yes For For Ratify KPMG as independent registered public accountants Issuer Yes For For Approve named executive officers compensation Issuer Yes For For Best Buy Inc BBY 6/20/2013 Election of all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the fiscal year ending 2/1/14 Issuer Yes For For To conduct an advisory vote to approve our named executive officer compensation Issuer Yes Against Against To vote on management's proposal to amend and restate amended and restated bylaws in order to implement declassification of Board of Directors Issuer Yes For For Exxon Mobil Corp XOM 30231G102 5/29/2013 Vote for all nominees Issuer Yes For For Ratification of independent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Independent board Chairman Security holder Yes Against For Majority vote for Directors Security holder Yes Against For Limit Directorships Security holder Yes Against For Report on lobbying Security holder Yes For Against Political contributions policy Security holder Yes For Against Amendment of EEO policy Security holder Yes Abstain Abstain Report on natural gas production Security holder Yes Abstain Abstain Greenhouse gas emissions goals Security holder Yes Abstain Abstain
